significant index number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep qe tep ra az plan no re plan ein - plan_sponsor dear this letter constitutes notice that approval has been granted for your request for an automatic 5-year extension for amortizing the unfunded liabilities as of january for the above-named plan as modified below this approval applies to such unfunded liabilities which are described in sec_431 and sec_431 of the internal_revenue_code code and sec_304 and sec_304 of the employee_retirement_income_security_act_of_1974 erisa this extension is effective with the plan_year beginning january bases as identified in your representative’s letter of date and applies to the eligible amortization charge __ is shown in the following table please note that your original application included amortization bases established with respect to changes in funding methods and plan mergers and combined amortization bases these amortization bases are not described in sec_431 and sec_431 of the code or sec_304 and sec_304 of erisa or may contain bases that are not described in these sections and are therefore not eligible for an extension of the amortization period under sec_431 of the code your representative agreed to change the request to exclude these bases and in a letter dated date provided an updated listing of amortization bases to which the extended amortization period would apply a copy of the updated list of amortization bases to be extended under this ruling with a total outstanding balance of dollar_figure as of january type of base date established anvortzation moun before extension period remaining outstanding balance as of as of before extension initial unfunded pian amendment plan amendment plan amendment plan amendment plan amendment plan amendment plan amendment plan amendment plan amendment plan amendment benefit level plan amendment plan amendment _ plan amendment plan amendment plan amendment plan amendment plan amendment experience loss plan amendment change in assumptions change in assumptions experience loss plan amendment plan amendment experience loss plan amendment experience loss plan amendment experience loss experience loss plan amendment experience loss plan amendment change in assumptions plan amendment cpfb experience loss change in assumptions plan amendment cpfb experience loss plan amendment plan amendment change in assumptions change in assumptions experience loss experience loss total the extension of the amortization periods of the unfunded liabilities of the plan has been granted in accordance with sec_431 of the code sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan has submitted the required information to meet the criteria in sec_431 including a certification from the plan’s actuary that i i iii iv absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years the plan_sponsor has adopted a plan to improve the plan's funding status the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and the notice required under paragraph a has been provided in accordance with section dollar_figure of revproc_2010_52 in granting this ruling it is expected that i ii the plan's assumptions and methods will be reviewed and updated as appropriate so that each prescribed assumption is applied in accordance with applicable law and regulations each other assumption is reasonable taking into account the experience of the plan and reasonable expectations and such other assumptions in combination offer the best estimate of anticipated experience under the plan and iii the plan_sponsor obtained the appropriate approvals for any changes in assumptions or funding methods whether through an individual private_letter_ruling or by qualifying for automatic approvals available in the code treasury regulations or other generally applicable guidance furthermore we are not expressing any opinion as to the accuracy of any material submitted with your request erisa your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement plans whether qualified or unqualified maintained by the trustees of the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of we have sent a copy of this letter to the manager ep classification in baltimore maryland the manager ep compliance unit in chicago illinois and to your authorized representatives pursuant to a power_of_attorney on file in this office this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact id at - sincerely yours david m ziegler manager employee_plans actuarial group cc
